Seward & Kissel LLP 1treet, N.W. Suite 350 Washington, DC20005 Telephone: (202) 737-8833 Facsimile: (202) 737-5184 July 8, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Vericimetry Funds File No. Dear Sir or Madam: Filed herewith, on behalf of Vericimetry Funds, a Delaware statutory trust (the “Trust”), and in connection with the registration of the Trust under the Securities Act of 1933 and the Investment Company Act of 1940 (the “1940 Act”), please find an initial registration statement on Form N-1A (the “Registration Statement”).We are also filing contemporaneously with the Registration Statement a Notification of Registration filed pursuant to Section 8(a) of the 1940 Act for the Trust. Please direct any comments or questions to the undersigned at (202) 737-8833. Sincerely, /s/Bibb L. Strench Bibb L. Strench Attachment SK 27
